DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 are objected to because of the following informalities:
Regarding claim 17, the claim limitation “so that said at least one region that comprises at least one fluorescent or phosphorescent substance” should be changed to –so that said at least one region that comprises the at least one fluorescent or phosphorescent substance—since “at least one fluorescent or phosphorescent substance” has already been claimed. 
Regarding claims 24-25, the claim limitation “the transparent film” should be changed to –the translucent or transparent film--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21, 22-25, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-19, 22-25¸ the claim limitation “at least one fluorescent or phosphorescent substance” is indefinite because it is unclear if the limitations refer back to the “at least one fluorescent or phosphorescent substance” as claimed in claim 17 or refers to another at least one fluorescent or the at least one fluorescent or phosphorescent substance.” 
Regarding claim 19, the claim limitation “below at least one opening or perforation” is indefinite because it is unclear if the limitation refers back to the claimed “at least one opening or perforation” as claimed in claim 19, or refers to a different at least one opening or perforation. For examination purposes, the limitation will be interpreted as “below the at least one opening or perforation.” Therefore, claims 20-21 are rejected for their dependencies. 
Regarding claim 21, the claim limitation “between at least one opening or perforation” is indefinite because it is unclear if the limitation refers back to the claimed “at least one opening or perforation” as recited in claim 19 or refers to a different at least one opening or perforation. For examination purposes, the limitation will be interpreted as “between the at least one opening or perforation.” 
Regarding claim 32, the claim limitation “wherein regions” is indefinite because it is unclear if the claim refers back to “at least one region of the mouthpiece wrapper material” as recited in claim 17 or refers to different regions. For examination purposes, the limitation will be interpreted as “where the at least one region of the mouthpiece wrapper material.” Furthermore, the claim limitation “the human eye” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a human eye.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 17-18, 22, 24-25, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwata et al. (WO 2017/017857; see machine translation).
Regarding claims 17-18, 22, and 33, Iwata discloses a filter cigarette (abstract; 1A, 1B; Fig. 6-7) comprising:
a filter (4A, 4B);
a plug wrap (602, 802; equivalent to a filter wrapper material enwrapping the filter);
a tobacco winding portion (2; equivalent to a tobacco rod);
a rolling paper (22; equivalent to a tobacco rod wrapper material enwrapping the tobacco rod); and
a chip paper (3B; equivalent to a mouthpiece wrapper material enwrapping at least a subregion of the filter wrapper material) having an upper surface on the surface of the filter (see Fig. 7; interpreted as the outermost surface in the radial direction);
wherein the middle filter segment (9) includes a phosphorescent pigment containing portion (5A, 5B) in a region (302) in the filter material (901; lines 340-350; equivalent to below the upper surface of the mouthpiece wrapper material and a 3D luminous object),
wherein the chip paper is transparent (line 349; equivalent to a transparent film) such that illumination light can be guide to the phosphorescent pigment containing portion by passing through the phosphorescent region covering portion and winding paper of the chip paper (lines 351-358; equivalent to visible from the outside of the filter cigarette).
Regarding claim 23, Iwata discloses the phosphorescent portion is a phosphorescent pigment-containing portion obtained by adding
Regarding claim 24, Iwata discloses the transparent chip paper (line 349) encloses the phosphorescent pigment containing portion (5B; see Fig. 6-7).
Regarding claim 25, Iwata further discloses winding paper (902) is formed of a translucent paper or film (lines 344-345) which encloses the phosphorescent region (5B) and is located below the chip paper (see Fig. 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (WO 2017/017857; see machine translation)  as applied to claim 17 above, and further in view of Georgitsis et al. (US 2002/0153017).
Regarding claim 19-20, Iwata discloses the filter cigarette as discussed above with respect to claim 17. Iwata further discloses that the filter media (601, 801) are cellulose acetate (line 300). 
However, Iwata is silent as to the mouthpiece wrapper material having at least one opening or perforation and the at least one fluorescent or phosphorescent substance is located below the at least one opening of perforation.
Georgitsis teaches a filter for use in the tobacco processing industry (abstract) comprising a cigarette (30; see Fig. 1a-g) comprising a filter (31) having multiple filtering materials (1-4), wherein a window is provided in the covering paper (7) which can be an opening in the cover paper (7) closed off by a transparent material (Paragraph 42), wherein portions of the filter material can be covered (Paragraph 43; see Fig. 1d-e), wherein if the filtering material is cellulose acetate, it is advantageously possible to make this region not visible to the observer so that the observer does not detect discoloration of the cellulose acetate during smoking (Paragraph 45). 

Regarding claim 21, modified Iwata further discloses the winding paper (902) formed of a translucent material (lines 344-345) located between the cover paper (as modified by Georgitsis) and the phosphorescent pigment containing portion (5A, 5B; see Fig. 6-7). 
Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (WO 2017/017857; see machine translation)  as applied to claim 17 above, and further in view of Ito (JP 2000-60523 A).
Regarding claims 23 and 30, Iwata discloses the filter cigarette as discussed above with respect to claim 17. Iwata discloses a separate embodiment (Fig. 1-2) wherein a phosphorescent portion (5) containing phosphorescent pigment is located on the outer surface of the chip paper (3; lines 127-146), wherein the phosphorescent portion is formed by a phosphorescent ink coated on the base material of the chip paper (lines 152-158).
However, Iwata does not explicitly teach wherein the at least one fluorescent or phosphorescent substance is contained in a luminous coating. 
Ito teaches a cigarette (abstract) comprising a roll paper (13) including general design (15; equivalent to a graphic code) printed on the filter portion (12) wherein a fluorescent ink is used such that when smoking in a dark place with the lights turned off, the design appears to stand out and further enhance visual interests (Paragraph 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further applied an ink coating on the outer surface of at least the filter portion in order to enhance the visual interests of a user during smoking in a dark place (Ito; Paragraph 9). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (WO 2017/017857; see machine translation)  as applied to claim 17 above, and further in view of Ito (JP 2000-60523 A) and Kerkar (US 2015/0041345).
Regarding claim 26, Iwata discloses the filter cigarette as discussed above with respect to claim 17. Iwata discloses a separate embodiment (Fig. 1-2) wherein a phosphorescent portion (5) containing phosphorescent pigment is located on the outer surface of the chip paper (3; lines 127-146), wherein the phosphorescent portion is formed by a phosphorescent ink coated on the base material of the chip paper (lines 152-158).
However, Iwata does not explicitly teach the filter wrapper material has an additional luminous coating containing a fluorescent or phosphorescent substance selected from quinine, derivatives of quinine, and riboflavin. 
Ito teaches a cigarette (abstract) comprising a roll paper (13) including general design (15) printed on the filter portion (12) wherein a fluorescent ink is used such that when smoking in a dark place with the lights turned off, the design appears to stand out and further enhance visual interests (Paragraph 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further applied an ink coating on the outer surface of at least the filter portion in order to enhance the visual interests of a user during smoking in a dark place (Ito; Paragraph 9). 
	Kerkar teaches a packaging for smoking products (abstract) wherein one or more fluorescent compounds are generally recognized as safe and may be incorporated in and/or applied to paper that is used for making cigarettes; these substances include riboflavin, and quinine sulphate (Paragraph 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the phosphorescent compound of modified Iwata for either riboflavin or quinine sulphate as in Kerkar because (a) riboflavin and quinine are generally recognized as safe for incorporation into cigarette papers (Kerkar; Paragraph 54) and substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).
Claims 27-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (WO 2017/017857; see machine translation) as applied to claim 17 above, and further in view of White (GB 2489446) and Cadieux et al. (US 2016/0108293). 
Regarding claim 27, Iwata discloses the filter cigarette as discussed above with respect to claim 17. 
However, Iwata is silent as to the mouthpiece wrapper material has on the lower surface a luminous coating containing at least one fluorescent or phosphorescent substance selected from quinine, derivatives of quinine, and riboflavin. 
White teaches a filter cigarette (abstract) comprising a material that changes its visible appearance when exposed to non-visible light, wherein the material is a fluorescent material (abstract), wherein the material may be applied to the filter material, plugwrap, or tipping paper (page 15, lines 24-25).
	Cadieux teaches an organic fluorescent taggants for detection and authentication of tobacco products (abstract) wherein adhesive and ink compositions are used (abstract), wherein the organic taggant can be quinine and derivatives thereof (Paragraph 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a fluorescent material to the tipping paper or plugwrap of Iwata as suggested by White in order to use the material as a mark of identification to confirm that the smoking article is not counterfeit (White; abstract). Furthermore, one of ordinary skill in the art would be motivated to use organic taggants such as quinine and derivatives thereof as suggested as the authentication composition (Cadieux; abstract) because the pyrolysis or combustion of the taggant primarily produces carbon dioxide and water (Cadieux; Paragraph 15).  
Regarding claim 28, modified Iwata further discloses a plurality of ventilation holes (not shown; equivalent to the at least one opening or perforations) are arranged in the chip paper (3) at regular intervals along the circumferential direction of the filter (lines 120-126), and the plug wrap (902; equivalent to the next underlying layer) including the quinine taggant (as modified by White and Cadieux). 
Regarding claims 31-32, modified Iwata discloses the taggant being quinine. 
.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (WO 2017/017857; see machine translation)  as applied to claim 17 above, and further in view of Georgitsis et al. (US 2002/0153017), Ito (JP 2000-60523 A), and Kerkar (US 2015/0041345).
Regarding claim 29, Iwata discloses the filter cigarette as discussed above with respect to claim 17. Iwata further discloses that the filter media (601, 801) are cellulose acetate (line 300). 
However, Iwata is silent as the mouthpiece wrapper material has an imitation cork appearance, and the fluorescent or phosphorescent substance is present in the imitation cork appearance region is riboflavin. 
The Examiner notes that the instant specification defines imitation cork as “base paper” (see 3). 
Georgitsis teaches a filter for use in the tobacco processing industry (abstract) comprising a cigarette (30; see Fig. 1a-g) comprising a filter (31) having multiple filtering materials (1-4), wherein a window is provided in the covering paper (7; interpreted as an imitation cork base paper) which can be an opening in the cover paper (7) closed off by a transparent material (Paragraph 42), wherein portions of the filter material can be covered (Paragraph 43; see Fig. 1d-e), wherein if the filtering material is cellulose acetate, it is advantageously possible to make this region not visible to the observer so that the observer does not detect discoloration of the cellulose acetate during smoking (Paragraph 45). 
It would have been obvious to have modified the transparent chip paper of Iwata to be a cover paper closed off by transparent material in certain portions as in Iwata in order to provide the predictable result of seeing certain portions of the filter, such as the phosphorescent pigment containing portion, while advantageously closing off other portions of the filter, such as the cellulose acetate portions (601, 801), 
Ito teaches a cigarette (abstract) comprising a roll paper (13) including general design (15) printed on the filter portion (12) wherein a fluorescent ink is used such that when smoking in a dark place with the lights turned off, the design appears to stand out and further enhance visual interests (Paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further applied an ink coating on the outer surface of at least the filter portion in order to enhance the visual interests of a user during smoking in a dark place (Ito; Paragraph 9). 
Kerkar teaches a packaging for smoking products (abstract) wherein one or more fluorescent compounds are generally recognized as safe and may be incorporated in and/or applied to paper that is used for making cigarettes; these substances include riboflavin, and quinine sulphate (Paragraph 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the phosphorescent compound of modified Iwata for either riboflavin or quinine sulphate as in Kerkar because (a) riboflavin and quinine are generally recognized as safe for incorporation into cigarette papers (Kerkar; Paragraph 54) and substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (WO 2017/017857; see machine translation) as applied to claim 33 above, and Griesmayr (US 2012/0240948). 
Regarding claim 34, Iwata discloses the filter cigarette as discussed above with respect to claim 33.
However, Iwata is silent as to wherein said translucent or transparent film is one of a plastic film, cellophane, and a film doped with luminescent substance. 
Griesmayr teaches a mouthpiece cover material and/or filter wrap material (abstract) wherein the mouthpiece cover or filter wrap can be made from plastic foil or cellophane (Paragraph 5), wherein cellophane is designed to be transparent to allow a view of the layers underneath it (Paragraph 20). 
.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (WO 2017/017857; see machine translation) in view of Kerkar (US 2015/0041345) or Cadieux et al. (US 2016/0108293). 
Regarding claim 35, Iwata discloses a filter cigarette (line 10; 1; Fig. 1-2) comprising:
a filter (4); 
a plug wrap (402; equivalent to a filter wrapper material enwrapping the filter);
a tobacco winding portion (2; equivalent to a tobacco rod);
rolling paper (22; equivalent to tobacco rod wrapper material enwrapping the tobacco rod); and
a chip paper (3; equivalent to a mouthpiece wrapper material enwrapping at least a subregion of the filter wrapper material) having an upper surface exposed to the outside (see Fig. 1-2), 
wherein the cigarette includes a phosphorescent portion (5) on the outer surface of the chip paper (lines 127-146).
However, Iwata is silent as to the fluorescent or phosphorescent substance selected from a group of substances comprising quinine, derivatives of quinine, and riboflavin. 
Kerkar teaches a packaging for smoking products (abstract) wherein one or more fluorescent compounds are generally recognized as safe and may be incorporated in and/or applied to paper that is used for making cigarettes; these substances include riboflavin, and quinine sulphate (Paragraph 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the phosphorescent compound of modified Iwata for either riboflavin or quinine sulphate as in Kerkar because (a) riboflavin and quinine are generally recognized as safe for incorporation into cigarette papers (Kerkar; Paragraph 54) and substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).

	It would have been obvious to said skilled artisan to use organic taggants such as quinine and derivatives thereof as the fluorescent component because the organic taggant can be used to authenticate the tobacco product (Cadieux; abstract), the pyrolysis or combustion of the taggant primarily produces carbon dioxide and water (Cadieux; Paragraph 15), and substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).
Regarding claim 36, modified Iwata discloses the phosphorescent portion (5) is formed by coating phosphorescent ink on the base material of the chip paper (lines 152-166), wherein the chip paper is a light-color base material and has a white color (lines 167-175), wherein the phosphorescent material is riboflavin (Kerkar; Paragraph 54). 
The Examiner notes that the instant specification defines imitation cork as “base paper” (see 3). 
Therefore, the white chip paper of Iwata is considered to be an “imitation cork” because it is a base paper (lines 167-175). 













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                           
/Michael J Felton/Primary Examiner, Art Unit 1747